Exhibit 10.7(c)

[g2017030220531038219216.jpg]

Severance and Change of Control Agreement

 

This Severance and Change of Control Agreement (the “Agreement”) is made and
entered into, effective as of March 23, 2016 (the “Effective Date”), by and
between CytomX Therapeutics, Inc. a Delaware corporation (the “Company”), and
Michael Kavanaugh, Senior Vice President, Chief Scientific Officer
(“Employee”).  

 

Upon acceptance of this Agreement, the following terms and conditions shall
apply to your employment:

 

 

1.

Term of Employment and Severance Benefits. It is important for you to understand
that California is an "at will" employment state. This means that you will have
the right to terminate your employment relationship with the Company at any time
for any reason. Similarly, the Company will have the right to terminate its
employment relationship with you at any time for any reason. Your employment and
this Agreement will be governed by the laws of California. Notwithstanding the
foregoing, in the event that the Company terminates your employment at any time
without Cause (as defined below), or if you terminate your employment for Good
Reason (as defined below), then the Company shall pay a lump sum amount equal to
your then current base salary for a period of nine (9) months, which will be
payable within thirty (30) days following your termination of employment.  In
addition, the Company will provide and pay the premium cost for you and your
dependents, for a period of nine (9) months after termination of your
employment, of medical and dental insurance benefits to the extent you were
receiving such benefits immediately prior to your termination date and provided
that either (a) the Company is able to provide you with such benefits at a cost
that is not in excess of the cost that the Company was paying for such benefits
for you immediately prior to your termination, or (b) you timely elect "COBRA"
coverage under the Company group health insurance plan under which coverage was
being provided to you at the time when your employment terminates. If the
Company is unable to provide such medical and dental insurance benefits and
"COBRA" coverage is not available to you as of the time when your employment is
terminated, then the Company will pay to you a lump sum equal to the premium
cost of the benefits provided for the six months prior to your termination,
payable within thirty (30) days following your termination of employment.  

 

 

2.

Change of Control. In the event that a Change of Control (as defined below)
occurs during your employment relationship and within twelve (12) months
following such Change of Control, the Company, or any successor thereto
terminates your employment without Cause (as defined below) or you terminate
your employment for Good Reason (as defined below), then the Company shall (i)
pay a lump sum amount equal to your then current base salary for a period of
nine (9) months, which will be payable within thirty (30) days following your
termination of employment, (ii) pay a lump sum amount equal to three fourths
(3/4) of the Annual Bonus you are eligible to receive for the current Calendar
year, which will be payable within thirty (30) days following your termination
of employment, and (iii) accelerate in full your vesting in all Company options
and other equity that you then hold and such options and other equity shall
immediately become exercisable in full. In addition, the Company will provide
and pay the premium cost for you and your dependents, for a period of nine (9)
months after termination of your employment, of medical and dental insurance
benefits to the extent you were receiving such benefits immediately prior to
your termination date and provided that either (a) the Company is able to
provide you with such benefits at a cost that is not in excess of the cost that

1 | Page

 

--------------------------------------------------------------------------------

Exhibit 10.7(c)

 

the Company was paying for such benefits for you immediately prior to your
termination, or (b) you timely elect "COBRA" coverage under the Company group
health insurance plan under which coverage was being provided to you at the time
when your employment terminates. If the Company is unable to provide such
medical and dental insurance benefits and "COBRA" coverage is not available to
you as of the time when your employment is terminated, then the Company will pay
to you a lump sum equal to the premium cost of the benefits provided for the
nine months prior to your termination, payable within thirty (30) days following
your termination of employment.

 

 

3.

Release. The Company's obligations to make such payments and provide such
benefits shall be contingent upon your execution of a release in a form
reasonably acceptable to the Company (the "Release") which Release must be
signed and any applicable revocation period with respect thereto must have
expired by the 30th day following your termination of employment.  If the
Release has been signed and any applicable revocation period has expired prior
to the 30th day following your termination of employment, then the severance
payments above may be made on such earlier date; provided, however, that if the
30th day following your termination of employment occurs in the calendar year
following the year of your termination date, then the payments shall not be made
earlier than January 1 of such subsequent calendar year.

 

For purposes of this Agreement, a "Change of Control" shall mean the occurrence
of any of the following events, provided that such event or occurrence
constitutes a change in the ownership or effective control of the Company, or a
change in the ownership of a substantial portion of the assets of the Company,
as defined in Treasury Regulation §§ 1.409A-3(i)(5)(v), (vi), and (vii): (i) any
merger or consolidation that results in the voting securities of the Company
outstanding immediately prior thereto representing (either by remaining
outstanding or by being converted into voting securities of the surviving or
acquiring entity) less than 50% of the combined voting power of the voting
securities of the Company or such surviving or acquiring entity outstanding
immediately after such merger or consolidation; (ii) any sale of all or
substantially all of the assets of the Company; (iii) the complete liquidation
or dissolution of the Company; or (iv) the acquisition of "beneficial ownership"
(as defined in Rule 13d-3 under the Exchange Act) of securities of the Company
representing 50% or more of the combined voting power of the Company's then
outstanding securities (other than through a merger or consolidation or an
acquisition of securities directly from The Company) by any "person," as such
term is used in Sections 13(d) and 14(d) of the Exchange Act, other than the
Company, any trustee or other fiduciary holding securities under an employee
benefit plan of the Company or any corporation owned directly or indirectly by
the stockholders of the Company in substantially the same proportion as their
ownership of stock of the Company.

 

For purposes of this Agreement, "Cause" shall mean a termination of your
employment based upon a finding by the Company or its successor, acting in good
faith and based on its reasonable belief at the time, that you (a) have been
negligent in the discharge of your duties to the Company or its successor, have
refused to perform stated or assigned duties or are incompetent in or (other
than by reason of a disability or analogous condition) incapable of performing
those duties; (b) have been dishonest or committed or engaged in an act of
theft, embezzlement or fraud, a breach of confidentiality, an unauthorized
disclosure or use of inside information, customer lists, trade secrets or other
confidential information; (c) have breached a fiduciary duty, or willfully and
materially violated any other duty, law, rule, regulation or policy of the
Company or its successor; or have been convicted of, or pled guilty or nolo
contendere to, a felony or misdemeanor (other than minor traffic violations or
similar offenses); (d) have materially breached any of the provisions of any
agreement with the Company or its successor; (e) have engaged in unfair
competition with, or otherwise acted intentionally in a manner injurious to the
reputation, business or assets of, the Company or its successor; or (f) have
improperly induced a vendor or customer to break or terminate any contract with
the Company or its successor or induced a principal for whom the Company or its
successor acts as agent to terminate such agency relationship.

2 | Page

 

--------------------------------------------------------------------------------

Exhibit 10.7(c)

 

For purposes of this Agreement, "Good Reason" shall mean the occurrence of any
of the following events or circumstances (i) a reduction in the amount of your
base salary of more than ten (10) percent (except where such reduction applies
to all vice presidents and officers of the Company); (ii) the relocation of the
Company's headquarters to a place outside of a 50-mile radius from the company's
headquarters in South San Francisco, California; or (iii) the assignment,
without your consent, to a position, responsibilities, or duties of a materially
lesser status or degree than your position, responsibilities or duties as Senior
Vice President, Chief Scientific Officer, as of the commencement of
your  employment.

 

In order to establish a "Good Reason" for terminating employment, you must
provide written notice to the Company of the existence of the condition giving
rise to the Good Reason, which notice must be provided within 15 days of the
initial existence of such condition, the Company must fail to cure the condition
within 30 days thereafter, and your termination of employment must occur no
later than seven (7) days following the expiration of that 30-day cure period.

 

All severance or change of control payments shall be made in full compliance
with Section 409A and shall begin only upon the date of your "separation from
service" (as defined below), which occurs on or after the date of termination of
the employment relationship, and shall be subject to the rules set forth below.

 

(a) It is intended that each installment of the severance or change of control
payments and benefits provided under the offer letter shall be treated as a
separate "payment" for purposes of Section 409 A of the Internal Revenue Code
and the guidance issued thereunder ("Section 409A"). Neither you nor the Company
shall have the right to accelerate or defer the delivery of any such payments or
benefits except to the extent specifically permitted or required by Section
409A.

 

(b) If, as of the date of your "separation from service" from the Company, you
are not a "specified employee" (within the meaning of Section 409A), then each
installment of the severance or change of control payments and benefits shall be
made on the dates and terms set forth in this offer letter.

 

(c) If, as of the date of your "separation from service" from the Company, you
are a "specified employee" (within the meaning of Section 409A), then:

 

(i) Each installment of the severance or change of control payments and benefits
due under this Agreement that, in accordance with the dates and terms set forth
herein, will in all circumstances, regardless of when the separation from
service occurs, be paid within the short-term deferral period (as defined under
Section 409A) shall be treated as a short-term deferral within the meaning of
Treasury Regulation Section 1.409A-l(b)(4) to the maximum extent permissible
under Section 409A; and

 

(ii) Each installment of the severance or change of control payments and
benefits due under this Agreement that is not described in paragraph (i) above
and that would, absent this subsection, be paid within the six-month period
following your "separation from service" from the Company shall not be paid
until the date that is six months and one day after such separation from service
(or, if earlier, upon your death), with any such installments that are required
to be delayed being accumulated during the six-month period and paid in a lump
sum on the date that is six months and one day following your separation from
service and any subsequent installments, if any, being paid in accordance with
the dates and terms set forth herein; provided, however, that the preceding
provisions of this sentence shall not apply to any installment of severance or
change of control payments and benefits if and to the maximum extent that that
such installment is deemed to be paid under a separation pay plan

3 | Page

 

--------------------------------------------------------------------------------

Exhibit 10.7(c)

that does not provide for a deferral of compensation by reason of the
application of Treasury Regulation Section 1.409A-l(b)(9)(iii) (relating to
separation pay upon an involuntary separation from service). Any installments
that qualify for the exception under Treasury Regulation Section
1.409A-l(b)(9)(iii) must be paid no later than the last day of your second
taxable year following the taxable year in which the separation from service
occurs.

 

(d) The determination of whether and when your separation from service from the
Company has occurred shall be made and in a manner consistent with and based on
the presumptions set forth in, Treasury Regulation Section 1.409A-l(h). Solely
for purposes of this paragraph (d), "the Company" shall include all persons with
whom the Company would be considered a single employer under Sections 414(b) and
414(c) of the Code.

 

(e) All reimbursements and in-kind benefits provided under this Agreement shall
be made or provided in accordance with the requirements of Section 409A to the
extent that such reimbursements or in-kind benefits are subject to Section 409A,
including, where applicable, the requirement that (i) any  reimbursement is for
expenses incurred during your lifetime (or during a shorter period of time
specified in this Agreement), (ii) the amount of expenses eligible for
reimbursement during a calendar year may not affect the expenses eligible for
reimbursement in any other calendar year, (iii) the reimbursement of an eligible
expense will be made on or before the last day of the calendar year following
the year in which the expense is incurred and (iv) the right to reimbursement is
not subject to set off or liquidation or exchange for any other benefit.

 

This Agreement shall be governed by and construed in accordance with California
law.

 

If any provision of this Agreement is determined to be illegal or unenforceable,
then the remainder of this Agreement nonetheless shall be fully enforceable and
binding upon the parties hereto, and it is the intent of the parties that a
court or arbitrator shall enforce the remainder of this Agreement to the maximum
extent permitted by law.  

 

This Agreement (a) represents our entire understanding regarding the subject
matter hereof, and supersedes and replaces all prior and contemporaneous
understandings regarding such subject matter, whether oral or written, and (b)
may not be modified or amended, except by a written instrument executed by you
and by the Company’s Chief Executive Officer.  

 

ACCEPTANCE

 

The undersigned agrees to and accepts the terms and conditions set forth above.

 

 

 

______3/30/16_____________________                  ____/s/ W. Michael
Kavanaugh_____________

Date

    W. Michael Kavanaugh, S.V.P. and Chief Scientific Officer

 

 

 

______3/30/16_____________________                  ___/s/ Cynthia J.
Ladd__________ _____

Date    Cynthia J. Ladd, S.V.P and General Counsel

 

 

4 | Page

 

--------------------------------------------------------------------------------

Exhibit 10.7(c)

[g2017030220531115419217.jpg]

 

First Amendment to Severance and Change of Control Agreement

 

This First Amendment to Severance and Change of Control Agreement (the
“Amendment”) is made and entered into, effective as of March 23, 2016 (the
“Effective Date”), by and between CytomX Therapeutics, Inc., a Delaware
Corporation (the “Company”) and W. Michael Kavanaugh (“Employee”), with
reference to the following facts. Capitalized terms not defined herein shall
have the meanings specified in the Severance and Change of Control Agreement
dated March 23, 2016 (the “Severance Agreement”), between the Company and
Employee.

 

Recitals:

 

A. The parties previously executed the Severance Agreement, pursuant to which
the Company provides Employee severance and change of control benefits following
certain terminations of Employee’s employment with the Company.

 

B. The parties have agreed to execute this Amendment to address the treatment of
“excess parachute payments” within the meaning of Section 280G of the Internal
Revenue Code of 1986, as amended (the “Code”).

 

Agreements:

 

Now, Therefore, in accordance with the foregoing recitals, the parties hereto,
intending to be legally bound, do hereby agree as follows:

 

1. Amendment of Severance Agreement. The Severance Agreement is hereby amended
by adding the following new Section 4 directly after the last sentence of
Section 3(e):

 

“4.Section 280G of the Code.

 

(a) Notwithstanding anything in this Agreement to the contrary, if any payment,
distribution, or other benefit provided by the Company to or for the benefit of
Employee, whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise (collectively, the “Payments”), (x)
constitute a “parachute payment” within the meaning of Section 280G of the Code,
and (y) but for this Section 4 would be subject to the excise tax imposed by
Section 4999 of the Code or any similar or successor provision thereto (the
“Excise Tax”), then the Payments shall be either: (i) delivered in full pursuant
to the terms of this Agreement, or (ii) delivered to such lesser extent as would
result in no portion of the payment being subject to the Excise Tax, as
determined in accordance with Section 4(c).

 

(b) The determination of whether Section 4(a)(i) or Section 4(a)(ii) shall be
given effect shall be made by the Company on the basis of which of such clauses
results in the receipt by Employee of the greater Net After-Tax Receipt (as
defined herein) of the aggregate Payments. The term “Net After-Tax Receipt”
shall

5 | Page

 

--------------------------------------------------------------------------------

Exhibit 10.7(c)

mean the present value (as determined in accordance with Section 280G of the
Code) of the payments net of all applicable federal, state and local income,
employment, and other applicable taxes and the Excise Tax.

 

(c)If Section 4(a)(ii) is given effect, the reduction shall be accomplished in
accordance with Section 409A of the Code and the following: first by reducing,
on a pro rata basis, cash Payments that are exempt from Section 409A of the
Code; second by reducing, on a pro rata basis, other cash Payments; and third by
forfeiting any equity-based awards that vest and become payable, starting with
the most recent equity-based awards that vest, to the extent necessary to
accomplish such reduction.1

 

(d)Unless the Company and Employee otherwise agree in writing, any determination
required under this Section 4 shall be made by the Company’s independent
accountants or compensation consultants (the “Third Party”), and all such
determinations shall be conclusive, final and binding on the parties hereto. The
Company and Employee shall furnish to the Third Party such information and
documents as the Third Party may reasonably request in order to make a
determination under this Section 4. The Company shall bear all fees and costs of
the Third Party with respect to all determinations under or contemplated by this
Section 4.”

 

2. Miscellaneous. Except as expressly modified by Section 1, above, the
Severance Agreement is hereby ratified and confirmed and shall remain in full
force and effect. This Agreement may be executed in counterparts, each of which
shall be deemed an original and both of which, taken together, shall constitute
one and the same instrument, binding on each signatory thereto. A copy of this
Amendment that is executed by a party and transmitted by that party to the other
party by facsimile or as an attachment (e.g., in “.tif” or “.pdf” format) to an
email shall be binding upon the signatory to the same extent as a copy hereof
containing that party’s original signature.

 

[Signatures appear on the following page.]


 

 

1 

Confirm the ordering of the reductions with the Company, particularly with
respect to the ordering of the equity awards and whether last vesting or first
vesting are eliminated first.

6 | Page

 

--------------------------------------------------------------------------------

Exhibit 10.7(c)

In Witness Whereof, the undersigned have executed this Amendment, effective as
of the Effective Date set forth above.

 

“Company”

 

“Employee”

CytomX Therapeutics, Inc., a Delaware corporation

 

 

 

 

By: _____/s/ Cynthia J. Ladd____________

________/s/ W. Michael Kavanaugh______________

 

Cynthia J. Ladd, S.V.P and General Counsel

W. Michael Kavanaugh, S.V.P. and Chief Scientific Officer

 

7 | Page

 